UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

C. WESTBROOK MURPHY and
HAROLD SCHULER,

Plaintiffs,
Civil Case N0. 02-0982 (RJL)
v. Civil Case N0. 05-1054 (RJL)
PRICEWATERHOUSECOOPERS,
LLP,

Defendant.

\ééSS€€éS€\/\d\_/

ORDER `D\`

For the reasons set forth above, it is this_z_ day of September, 2011 hereby
ORDERED that plaintiffs’ request to amend their initial Complaint is DENIED, and it is
further

ORDERED that plaintiff Schuler’s Motion for Partia1 Summary Judgment on
Liability [Dkt. #235] is DENIED, and it is further

ORDERED that defendant PricewaterhouseCoopers, LLP’s Motion for Summary

Judgrnent on All Remaining Claims [Dkt. #236] is GRANTED, and it is further

ORDERED that the above-captioned cases be dismissed with prejudice

SO ORDERED.

/

@.O<»i»~/

RICHARD JLJ,E<$N
United States District Judge